Memorandum Opinion.
— This is an action at law brought in the Circuit Court of Pinellas County by the plaintiff in error against defendant in error to recover several amounts alleged to be due by plaintiff in error for certain plans and specifications prepared by him for a County Court House and County Jail for said county, for furnishings for said buildings, and for certain services alleged to have been rendered by him in connection with the partial construction of s-aid jail building.
The issues were made up, a jury was waived and the case was heard and determined by the Circuit Judge. The judgment was for the defendant. Plaintiff thereupon took writ of error from this court.
The judgment is affirmed upon the authority of First National Bank of Lakeland v. Pinellas County, the opinion in which case was filed on April 1, 1919.
All concur.